

116 S2767 IS: To amend the Federal Water Pollution Control Act to establish a pilot competitive grant program for improving the sharing of water quality data, and for other purposes.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2767IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Jones (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to establish a pilot competitive grant program for
			 improving the sharing of water quality data, and for other purposes.
	
 1.Water quality data sharing pilot programTitle V of the Federal Water Pollution Control Act is amended— (1)by redesignating section 520 (33 U.S.C. 1251 note) as section 521; and
 (2)by inserting after section 519 (33 U.S.C. 1377a) the following:  520.Water quality data sharing pilot program (a)EstablishmentThe Administrator shall establish a competitive grant pilot program (referred to in this section as the pilot program) under which the Administrator may award grants to eligible States under subsection (b) to establish systems that improve the sharing of information concerning water quality, sources of water pollution, and water infrastructure needs among counties and other units of local government of the State, which may include—
 (1)establishing a website or data hub to exchange water quality data; and (2)inter-county communications initiatives related to water quality.
 (b)Eligible StatesA State shall be eligible for a grant under the pilot program if the State— (1)has a coastal watershed with significant pollution levels; and
 (2)has counties or other units of local government with significant individual wastewater infrastructure deficits.
 (c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible State under subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out the pilot program such sums as are necessary for each of fiscal years 2020 through 2025..